The opinion of the court was delivered,
by Lowrie, C. J.
— This is a case of sci. fa. on a mechanic’s lien for blinds, sashes, shutters, and doors furnished for Hill’s house at their several dates, and the most of them were delivered more than six months before the lien was filed. But the jury have found that they were all furnished continuously under one entire contract, and this would save the lien of them all. The question in dispute arises thus :—
The dates of the plaintiffs’ book entries of the articles delivered within six months, did not correspond with the date in the bill filed with the claim or lien, and were therefore objected to, but admitted by the court, and a verdict found upon them. The court below corrected this supposed mistake, by allowing the plaintiffs to remit the amount of the misdated items, and entering judgment for the balance. The defendant below thinks he is wronged by this, because, the later charges being struck out, the earlier ones are of too old a date to be entitled to a lien. But the later charges are not struck out of the case, though they are deducted from the verdict for a supposed want of sufficient .accuracy. They still remain a part of the proof and of the verdict, and show that they are part of one transaction with the earlier charges, which was not complete until within six months before the lien was filed. They were sufficiently proved and found as part of the whole transaction, even though they were not allowed to be charged for themselves. There is no error that injures the defendant.
Judgment affirmed.